Citation Nr: 1609589	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  04-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a June 2007 decision, the Board denied service connection for hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2009, pursuant to a Joint Motion, the Court vacated the Board's decision and remanded the case for compliance with the instructions in the Joint Motion.  

In March 2010, the Board remanded the case for an examination to address the etiology of the Veteran's hypertension.  In January 2012, the Board remanded the case to ensure compliance with the March 2010 remand.  In August 2012, the case was remanded to obtain a medical opinion in compliance with the March 2010 and January 2012 remands.  The case was remanded for additional VA examinations in March 2013 and November 2013.  The Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A statement submitted by the Veteran in April 2013 indicated his desire to withdraw the claim for service connection for hypertension.  The Veteran's request to withdraw the claim was associated with the electronic record in April 2015.  The RO continued to develop the Veteran's claim following the receipt of the April 2013 statement, issuing a Supplemental Statement of the Case in August 2013.  In November 2013, the Veteran submitted a new claim for service connection for hypertension.  The Board finds that the RO's and the Veteran's continued action on the claim constitutes a waiver of any jurisdictional defects potentially raised by the Veteran's April 2013 statement.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


FINDING OF FACT

Hypertension did not manifest during service or within one year of service and is not proximately due to or aggravated by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service; may not be presumed to have been incurred in service; and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, a September 2003 letter informed the Veteran of the evidence required to substantiate his claim for service connection for hypertension.  An October 2012 letter provided notice of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and explained the Veteran's and VA's respective responsibilities for obtaining such evidence.  While a fully compliant VCAA notice was provided after the initial adjudication of the claim on appeal, the provision of the fully compliant notice letter in October 2012, followed by a subsequent readjudication in a supplemental statement of the case in a statement of the case in September 2015, cured the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's service connection rating claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  VA examinations and opinions were obtained in May 2010, February 2012, October 2012, May 2013 and September 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in May 2010, February 2012, October 2012, May 2013 and September 2015, considered together, are adequate for rating purposes.  The VA examiners reviewed claims file, considered the history of the Veteran's hypertension and his service-connected disabilities and provided medical opinions based on relevant medical facts and principles.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Analysis of Claim

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).
The Veteran claims entitlement to service connection for hypertension as secondary to service-connected disabilities.  

The Veteran had active duty service from October 1966 to January 1969.   Service treatment records do not reflect complaints or findings of hypertension, and the Veteran does not contend otherwise.  See 38 U.S.C.A. § 1110 (West 2014).

A VA examination dated in July 1969 reflects a normal clinical evaluation of the heart.  No diagnosis of hypertension was noted.  

The Veteran had a VA examination in August 2003.  The Veteran reported that he was diagnosed with borderline diabetes in 1977 and was given a diagnosis of diabetes in November 1999.  He reported that he was diagnosed with hypertension in November 1999.  The examiner opined that the Veteran's heart disease was likely secondary to hypertension. 

In a September 2003 statement, a private physician, Dr. C.E., opined that the Veteran's heart disease/ hypertension are likely secondary to diabetes mellitus.

A March 2009 VA examination for diabetes mellitus noted that diabetes mellitus and hypertension were diagnosed concurrently in 1997.  The examiner opined that hypertension is not a complication of diabetes mellitus.  The examiner explained that hypertension was diagnosed concurrently with diabetes mellitus, and there is no evidence of renal insufficiency.  The examiner opined that the high blood pressure is idiopathic and related to morbid obesity.  

The Veteran had a VA examination in May 2010.  The examination report reflects that the Veteran reported that he was told that his blood pressure was high when he was hospitalized for kidney stones in 1990.  He reported that he was diagnosed with hypertension in 1998 and had been on medications since then.  The examiner diagnosed essential hypertension.  The examiner opined that "the etiology related to his essential hypertension is increased in severity beyond its natural progression due to diabetes."  The examiner then opined that "hypertension is permanently aggravated by 'none.'  The examiner stated that the Veteran had no evidence of elevated blood pressure or a heart condition in service.  In a June 2010 addendum opinion, the examiner noted that diabetes can affect hypertension by making hypertension more difficult to control.  The examiner noted that the baseline manifestation of hypertension is unable to be determined without resort to speculation.  

In January 2011, the Veteran submitted an opinion from a private chiropractor, Dr. Y.M.  Dr. Y.M. opined that the Veteran has a history of hypertension.  He opined that it is more likely than not that the Veteran's hypertension is directly and causally related to type 2 diabetes and ischemic heart disease and to his military service.  

Upon VA examination in February 2012, it was noted that the Veteran was diagnosed with hypertension in 1998.  The examiner opined that hypertension is not related to service and is not caused or aggravated by a service-connected disability.   The examiner noted that the Veteran was diagnosed with hypertension many years after leaving the military.  The examiner stated that it would be difficult to determine whether the Veteran's hypertension was aggravated by his service-connected disabilities such as diabetes, heart disease and other service-connected disabilities without resorting to speculation.  In a May 2012 addendum opinion, the examiner indicated that the Veteran has essential hypertension.  The examiner opined that it is therefore not the result of diabetes, heart disease or PTSD.  The examiner noted that the Veteran had elevated blood pressure since 1990 but was not placed on antihypertensives until 1998.  

In August 2012, the Board remanded the case to obtain a medical opinion regarding aggravation.  In an October 2012 opinion, a VA examiner opined that hypertension is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus, PTSD and ischemic heart disease.  The examiner opined that ischemic heart disease is caused by elevated blood pressures and atherosclerosis and not vice versa.  The examiner stated that hypertension is not due to ischemic heart disease or aggravated beyond natural progression.  The examiner indicated that the Veteran's heart disease is idiopathic.  

The examiner noted that hypertension is not due to diabetes, as the diagnosis of hypertension preceded the diabetes diagnosis.  The examiner opined that the Veteran's diabetes was not aggravating his hypertension, as there was no renal involvement.  The examiner stated that there is no medical literature indicating that PTSD can cause or aggravate hypertension.

In April 2013, the Board remanded the case to obtain a new VA examination.  The examiner was asked to consider medical articles regarding the relationship between PTSD and hypertension.  The examiner was asked to address all of the Veteran's service-connected disabilities, including ischemic heart disease, PTSD, hearing loss and tinnitus, bilateral shoulder disabilities and peripheral neuropathy of the lower extremities.  

The Veteran had a VA examination in May 2013.  The Veteran reported that he had hypertension since the 1980's and had been on antihypertensives since then.  The examiner opined that the Veteran's hypertension is less likely than not a result of diabetes or PTSD.  The examiner indicated that the Veteran had not been diagnosed with ischemic heart disease.  The examiner noted that the diagnosis of hypertension preceded the diagnoses of diabetes and PTSD.  The examiner stated that the Veteran had not been diagnosed with ischemic heart disease.

The examiner opined that the Veteran most likely has essential hypertension, which has no identifiable cause and therefore is not the result of any identifiable medical condition.  The examiner explained that the reason that the Veteran most likely has essential hypertension is that he was noted to have elevated blood pressure readings at a young age and placed on medication and there was no other cause of his elevated blood pressure readings that he could think of during the interview.  

The examiner opined that the Veteran's hypertension is less likely than not aggravated beyond natural progression by service-connected disabilities.  The examiner explained that the Veteran's blood pressure appears to be controlled on anti-hypertensives.  The examiner noted that the Veteran is obese, which contributes to hypertension.  The examiner noted that the Veteran did not have indication of renal failure as his BUN and creatinine ratios were within normal range and his microalbuminuria/ creatinine ratio were both within normal range.  The examiner explained that both would be indicators of the progression of hypertension.  

The examiner stated that the Veteran had not been diagnosed with ischemic heart disease.  The examiner noted that the Veteran was diagnosed with diabetes in 1998.  The examiner stated that the date of diagnosis of hypertension was not clear, but the Veteran was certain that it preceded the diagnosis of diabetes and thought he had been on antihypertensive medication since the 1980's.  

The examiner opined that the Veteran's hypertension did not begin in military service.  The examiner noted that the Veteran was certain that he was not on antihypertensive medications until the 1980's.  The Veteran was not aware of being on hypertensive medications when he was in the military.  In July 2013, the VA examiner noted that the claims file was reviewed, and there was no change in the opinions provided.  

In November 2013, the Board remanded the case to obtain an opinion as to whether the Veteran's service-connected ischemic heart disease caused or aggravated hypertension.  In September 2015, a VA physician reviewed the claims file and provided a medical opinion.  The examiner opined that it would require resort to speculation to determine whether the Veteran's current hypertension is caused or aggravated by service-connected diabetes.  The examiner explained that treatment for hypertension was ongoing at the time of the diagnosis of diabetes in 2002.  The examiner stated that it was not possible to determine from the currently available evidence the precise contribution, if any, of the Veteran's diabetes to his hypertension.  

The examiner opined that it is less likely than not that his hypertension is caused or aggravated to any degree by coronary artery disease, bilateral shoulder conditions, peripheral neuropathy or any combination of these conditions.  The examiner stated that the current literature does not support a cause and effect relationship between coronary artery disease and the subsequent development of hypertension.  The examiner noted that, although painful joints and painful neuropathies do cause transient elevations of blood pressure, the current medical literature does not support a cause and effect relationship between these conditions (or any combination) and the development of any permanent chronic hypertension condition.  

The examiner opined that it would require resort to speculation to determine whether the Veteran's hypertension is caused or aggravated to any degree by his service-connected PTSD, service-connected hearing loss, or any combination of these service-connected conditions.  

The examiner opined that, while noise exposure does contribute to hypertension in some cases, this would occur at the time of the noise exposure and not decades later, as in this Veteran.  The examiner opined that the precise contribution of the Veteran's noise exposure to his current hypertension cannot be determined from the current available objective evidence.  The examiner stated that there is no current objective evidence that the Veteran's hearing loss, noise exposure, PTSD or any combination, caused or aggravated his hypertension.  

The examiner opined that it is not possible to determine the precise temporal relationships or precise times of onset of the Veteran's coronary artery disease, diabetes and/or hypertension.  

The examiner explained that essential hypertension is the most common form of hypertension.  The examiner explained that the precise etiology of essential hypertension is not known, and the term essential is taken to mean that it has arisen from the individual's makeup and not a well-defined source such as kidney failure, medication or a chemical side effect.  The examiner noted, however, that factors such as heredity, weight, diet, lack of exercise or inactivity, and smoking all contribute to the development of hypertension.  

The examiner noted that the currently available service treatment records and immediate discharge records within the first year are silent for any blood pressure readings meeting the criteria for a diagnosis of hypertension, for treatment of hypertension and diagnosis of hypertension.  The examiner concluded that there is there is no objective evidence that the Veteran's hypertension is caused or aggravated to any degree by military service. 

There are medical opinions both for and against the claim.  The more favorable medical evidence includes the 2003 opinion from Dr. C.E. and the VA medical opinions dated in May and June 2010.   VA examinations in February 2012, October 2012, May 2013 and September 2015 provided negative nexus opinions.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71. 

The May 2010 and June 2010 opinions are speculative in nature and therefore lack probative value.  The June 2010 examiner indicated only that diabetes mellitus "can make hypertension more difficult to control."   The examiner did not provide a rationale or clinical data in support of the opinion. The Court of Appeals for Veterans Claims has held that a speculative opinion by a medical professional cannot provide the degree of certainty required for medical opinion. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  

The positive nexus opinion of from Dr. Y.M., dated in January 2011 is not probative because the physician did not provide a rationale for the opinion.   See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  The May 2013 and September 2015 examiners provided more detailed reasoning for the opinions that the Veteran has essential hypertension that is not caused or aggravated by service-connected disabilities.  The May 2013 medical opinion also addressed the treatment history of hypertension and cited clinical findings to support the conclusion that hypertension is not aggravated by service-connected disabilities.  The Board accords greater probative weight to the May 2013 and September 2015 VA medical opinions. 

In December 2011, the Veteran submitted an article about PTSD and health problems.  The article reflects that people with PTSD are more likely to have physical problems, including heart-related problems and disease.

A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical article is not accompanied by the opinion, discussion, or review of any medical expert with discussion of the Veteran's specific complaints and medical history.  Thus, the Board concludes that the medical article is insufficient to establish a medical nexus between the Veteran's PTSD and his hypertension. 

Based upon the foregoing, the Board finds that the weight of the competent evidence of record is against a finding of a medical nexus between the Veteran's hypertension and his service-connected disabilities.   

The Board acknowledges the Veteran's contentions that hypertension is either caused or aggravated by service-connected disabilities.  However, the Board finds that whether such a relationship exists is a determination that is medically complex and cannot be made based on lay observation alone.  Thus, as a lay person, the Veteran does not have the appropriate medical background or expertise to provide a competent opinion in this regard. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The lay statements of the Veteran are competent and credible to provide evidence of the Veteran's experience as well as reports of symptomatology; however, such statements are not competent to provide evidence as to complex medical questions, such as the etiology of his hypertension.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against a finding that hypertension was incurred in or aggravated by service or is proximately due or aggravated by a service-connected disability.   Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to service connection for hypertension is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

Service connection for hypertension as secondary to service-connected disability is denied.




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


